             Case 5:18-cr-00258-EJD Document 588-1 Filed 11/20/20 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                         )   Case No. 18-CR-00258 EJD
                                                       )
16           Plaintiff,                                )   NOVEMBER 20, 2020 DECLARATION OF AUSA
                                                       )   ROBERT S. LEACH IN SUPPORT OF UNITED
17      v.                                             )   STATES’ MOTIONS IN LIMINE
                                                       )
18   ELIZABETH HOLMES,                                 )   Date: January 22, 2021
                                                       )   Time: 10:00 a.m.
19           Defendant.                                )   Court: Hon. Edward J. Davila
                                                       )
20                                                     )

21           I, Robert S. Leach, declare as follows:
22           1.      I am an Assistant United States Attorney with the United States Attorney’s Office for the
23 Northern District of California (“USAO”). I am one of the prosecutors assigned to this matter and have

24 been since 2016. I make this declaration in support of the United States’ Motions in Limine.

25           2.      Attached as Exhibit A is a true and correct copy of document Bates-numbered
26 RDV012673 through RDV012731 (Theranos Confidential Overview).

27           3.      Attached as Exhibit B is a true and correct copy of document Bates-numbered THER-
28 0534383 through THER-0534507 (Form CMS-2567, Statement of Deficiencies and cover letter).

     LEACH DECL. RE MOTIONS IN LIMINE,
     CASE NO. 18-258 EJD                               1
             Case 5:18-cr-00258-EJD Document 588-1 Filed 11/20/20 Page 2 of 3




 1          4.      Attached as Exhibit C is a true and correct copy of document Bates-numbered THER-

 2 0534700 through THER-0534792 (April 1, 2016 letter from Theranos to CMS).

 3          5.      Attached as Exhibit D is a true and correct copy of document Bates-numbered SEC-

 4 USAO-EPROD-000382615 (SWYSEC_000002613 through 2614) (April 18, 2016 email).

 5          6.      Attached as Exhibit E is a true and correct copy of document Bates-numbered

 6 THPFM0005754133 through THPFM0005754143 (October 24, 2016 letter from Theranos).

 7          7.      Attached as Exhibit F is a true and correct copy of a subpoena issued by the staff of the

 8 Securities and Exchange Commission (“SEC”) on or about September 6, 2016.

 9          8.      Attached as Exhibit G is a true and correct copy of a letter dated July 7, 2017 from

10 Christopher Davies of WilmerHale to Jessica Chan with the SEC.

11          9.      Attached as Exhibit H is a true and correct copy of excerpts from Defendant’s testimony

12 before the SEC.

13          10.     Attached as Exhibit I is a true and correct copy of a Declaration of Katie Moran

14 Certifying Records of Regularly Conducted Business Activity dated September 14, 2018.

15          11.     Attached as Exhibit J is a true and correct copy of a letter dated October 3, 2017 from

16 Christopher Davies of WilmerHale to my Office.

17          12.     Attached as Exhibit K is a true and correct copy of a letter dated November 7, 2017 from

18 Christopher Davies of WilmerHale to the FBI.

19          13.     Attached as Exhibit L is a true and correct copy of document Bates-numbered TS-

20 1036239 through TS-1036827.

21          14.     Attached as Exhibit M is a true and correct copy of document Bates-numbered THER-

22 2566547 through THER-2567135.

23          15.     Attached as Exhibit N is a true and correct copy of document Bates-numbered PFM-

24 ROGS-00000040 through PFM-ROGS-00000068 (Defendant Elizabeth Holmes’s Objections and

25 Responses to Plaintiffs’ First Set of Interrogatories).

26          16.     Attached as Exhibit O is a true and correct copy of excerpts of a deposition by Defendant

27 in Theranos, Inv. v. Fuisz Pharma LLC, found at Bates-number SEC-USAO-EPROD-003434238

28 (THPFM0003051354 through THPFM0003051407).

     LEACH DECL. RE MOTIONS IN LIMINE,
     CASE NO. 18-258 EJD                             2
             Case 5:18-cr-00258-EJD Document 588-1 Filed 11/20/20 Page 3 of 3




 1          17.     Attached as Exhibit P is a true and correct copy of document Bates-numbered TS-

 2 0958390 through TS-0958526 (Defendant Theranos, Inc.’s Responses and Objections to Plaintiffs’ First

 3 Set of Interrogatories).

 4          18.     Attached as Exhibit Q is a true and correct copy of document Bates-numbered TS-

 5 0959027 through TS-959089 (Defendant Theranos, Inc.’s First Supplemental Responses and Objections

 6 to Plaintiffs’ First Set of Interrogatories).

 7          19.     Attached as Exhibit R is a true and correct copy of document Bates-numbered TS-

 8 0959090 through TS-0959153 (Defendant Theranos, Inc.’s Responses and Objections to Plaintiffs’

 9 Second Set of Interrogatories).
10          20.     On November 13, 2020, the government sent a letter to Defendant’s counsel referencing

11 the July 24, 2020 deadline and requesting that she immediately produce all Rule 26.2 witness statements

12 for all defense witnesses. On November 19, 2020, counsel for Defendant responded to the government’s

13 letter. Regarding the government’s request for disclosures required by Rule 26.2, Defendant’s counsel

14 stated: “We are aware of our obligations under the current scheduling order and will produce any Rule

15 26.2 material according to that schedule.”

16          I declare under penalty of perjury that the foregoing is true and correct. Executed this 20th day

17 of November 2020.

18                                                       __________________________
                                                         ROBERT S. LEACH
19                                                       Assistant United States Attorney
20

21

22

23

24

25

26

27

28

     LEACH DECL. RE MOTIONS IN LIMINE,
     CASE NO. 18-258 EJD                             3
